Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 1 of 17   PageID #: 312




  Of Counsel:
  FUKUNAGA MATAYOSHI CHING & KON-HERRERA, LLP

  WESLEY H. H. CHING            2896
  SHEREE KON-HERRERA            6927
  841 Bishop Street, Suite 1200
  Honolulu, Hawai‘i 96813
  Telephone: (808) 533-4300
  Facsimile: (808) 531-7585

  Attorneys for Plaintiff
  PRAETORIAN INSURANCE COMPANY

                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI`I


  PRAETORIAN INSURANCE           )       CIVIL NO. CV 18-00373 JMS-KJM
  COMPANY, a Pennsylvania        )       (Declaratory Judgment)
  corporation,                   )
                                 )
               Plaintiff,        )       PROPOSED FINDINGS AND
                                 )       RECOMMENDATION GRANTING
       vs.                               PLAINTIFF PRAETORIAN
                                 )
                                         INSURANCE COMPANY’S MOTION
  THE ESTATE OF JOSHUA K. APO )
                                         FOR DEFAULT JUDGMENT OR, IN
  and KIHEI RENT A CAR, INC. dba )
                                 )       THE ALTERNATIVE, FOR
  KIHEI RENT A CAR,
                                 )       SUMMARY JUDGMENT AGAINST
               Defendants.       )       DEFENDANT THE ESTATE OF
                                 )       JOSHUA K. APO
                                 )
                                         Hearing
                                 )
                                         Date: July 18, 2019
                                 )
                                         Time: 10:00 am
                                 )
                                         Judge: Magistrate Judge Kenneth J.
                                 )
                                               Mansfield
                                 )
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 2 of 17           PageID #: 313




      PROPOSED FINDINGS AND RECOMMENDATION GRANTING
    PLAINTIFF PRAETORIAN INSURANCE COMPANY’S MOTION FOR
    DEFAULT JUDGMENT OR, IN THE ALTERNATIVE, FOR SUMMARY
   JUDGMENT AGAINST DEFENDANT THE ESTATE OF JOSHUA K. APO

               Before this Court is Plaintiff PRAETORIAN INSURANCE

  COMPANY’S (“Praetorian”) Motion for Default Judgment or, in the Alternative,

  for Summary Judgment Against Defendant THE ESTATE OF JOSHUA K. APO

  (“Estate”). Said Motion came on for hearing before Magistrate Judge Kenneth J.

  Mansfield on July 18, 2019 at 10:00 a.m., with Sheree Kon-Herrera appearing on

  behalf of Plaintiff Praetorian and Ward Jones appearing on behalf of Defendant

  KIHEI RENT A CAR, INC. dba KIHEI RENT A CAR (“Kihei”). Upon calling

  the case, Defendant Estate did not appear nor did any counsel appear on the

  Estate’s behalf. Upon careful consideration of the Motion, the supporting

  memoranda, and the arguments of counsel and taking judicial notice of no

  appearance or communication from the Estate, the Court hereby finds and

  recommends that Praetorian’s Motion be GRANTED.

  I.    BACKGROUND

               The instant declaratory judgment action was brought by Praetorian for

  a judicial determination as to its defense and indemnity obligations, if any, to the

  Estate under the Praetorian Policy issued to Kihei for the claims in the civil action

  Cathlene Egbert and Jennifer Williams, Individually and as Co-Special

  Administrators of The Estate of Melissa M. Egbert, deceased, Corinne Weitzel and

                                            2
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 3 of 17           PageID #: 314




  Rebecca Reither v. The Estate of Joshua Apo; Maui Police Department, County of

  Maui; Kawika Ornellas; James Burkett; Terence Gomez; et al., Civil No. 17-1-

  0240(2) (Motor Vehicle Tort) in the Circuit Court of the Second Circuit, State of

  Hawaii (the “Underlying Lawsuit”). See ECF No. 1-1.

        A.     The Underlying Lawsuit

               On May 24, 2018, Plaintiffs Cathlene Egbert and Jennifer Williams,

  Individually and as Co-Special Administrators of The Estate of Melissa M. Egbert,

  deceased, Corinne Weitzel, and Rebecca Reither (collectively, “Egbert Plaintiffs”)

  filed a First Amended Complaint against the Estate, Maui Police Department

  (“MPD”), and three MPD officers in the Underlying Lawsuit. See ECF No. 26-5,

  First Amended Complaint.

               The First Amended Complaint asserts an action for damages against

  Defendants “for conduct that led to the October 29, 2016 motor vehicle collision

  on the Island of Maui, State of Hawaii, resulting in the death of MELISSA M.

  EGBERT.” Id. at ¶1. The basis for the claim against the Estate includes the

  following pertinent allegations.

               On or about October 29, 2016, MPD received a call complaining

  about an individual who appeared to be asleep in a silver 2011 Nissan Sentra that

  was partially parked on the driveway in front of the caller’s residence. Id. at ¶22;

  see also Exhibits A and F to First Amended Complaint (dispatch transcript


                                            3
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 4 of 17                PageID #: 315




  identifying LBZ-805). The person asleep in the vehicle was later identified as

  Joshua Apo. Id. at ¶28.

              After the MPD officers woke Mr. Apo, he reversed the Nissan Sentra

  and collided into a MPD vehicle. Id. at ¶¶30, 35. After fleeing the residence,

  Joshua Apo led MPD officers on a high-speed pursuit. Id. at ¶¶44-76 (describing

  the high-speed pursuit lasting more than 4 minutes and covering approximately 5

  miles). During the pursuit, Joshua Apo crossed a grassy median and turned left

  onto Kuihelani Highway, such that he was driving the Nissan Sentra in the wrong

  direction on the opposing side of traffic. Id. at ¶¶55-56. As Joshua Apo reached

  the vehicle driven by Melissa Egbert, the Nissan Sentra was traveling

  approximately 90 mph in the wrong direction of Kuihelani Highway. Id. at ¶¶61-

  69. The speed of the Nissan Sentra being driven by Joshua Apo at the time of

  impact was calculated at 93 mph. Id. at ¶69.

              As the basis for a Negligence claim against the Estate, the First

  Amended Complaint alleges the following:

                      98.     On or about October 29, 2016 at approximately
              3:49 PM, Melissa was driving south in her 2011 Scion two-door
              sedan in the southbound lane of the Kuihelani Highway when she
              was suddenly struck head-on by the Apo Nissan, which was
              fleeing the police (“collision”).

                      99.     At the time of the collision, the Apo Nissan was
              travelling north in the southbound lane of the Kuihelani Highway
              at a high rate of speed, far in excess of the posted speed limit,
              while being pursued by multiple MPD vehicles.



                                              4
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 5 of 17                    PageID #: 316



                       100. At the time of the collision, Mr. Apo was operating
                the Apo Nissan at an excessive rate of speed, in a reckless manner,
                and was under the influence of illegal drugs.

                       101. As a result of the collision, Melissa and Mr. Apo
                both passed away due to their injuries.

  Id. at ¶¶98-101.

        B.      Rental Agreement

                On or about October 9, 2016, JONATHAN MANIBOG (“Manibog”)

  rented a 2011 Nissan Sentra, License Plate #LBZ805 from Kihei Rent A Car. See

  ECF No. 26-3 at Exhibit 1, Rental Agreement, and ECF No. 26-4 at Nos. 1 and 2.

  The Rental Agreement was for two days from October 9, 2016 to October 11,

  2016. Id. The Rental Agreement lists the word “None” under the section for

  “Additional Drivers.” See ECF No. 26-3 at Exhibit 1. The Rental Agreement

  signed by Manibog provided as follows –

                I AGREE TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS
                RENTAL AGREEMENT AND TO RETURN VEHICLE TO KIHEI RENT A
                CAR ON OR BEFORE THE SPECIFIED DUE BACK DATE SHOWN
                ABOVE. I FULLY UNDERSTAND THAT IT IS A MISDEMEANOR FOR
                FAILURE TO RETURN VEHICLE OR NOT NOTIFYING KIHEI RENT A
                CAR OF A DESIRE TO EXTEND RENTAL.


  Id. The terms and conditions on the reverse side of the Rental Agreement included

  but were not limited to the following –

             2. The following restrictions are cumulative and each shall apply to every
                use, operation or driving of vehicle. Under no circumstances shall
                vehicle be used, operated or driven by any other person;
                (a) For transportation of persons or property for hire; or
                (b) Under the age of 21; or
                (c) Who does not have a valid driver's license on person; or


                                                 5
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 6 of 17                       PageID #: 317



               (d) Who has given Kihei Rent A Car a false name, age or address or
                   other fraud or misrepresentation; or
               (e) In any race, speed test or contest; or
               (f) For any illegal purpose; or ·
               (g) To propel, push or tow any vehicle or trailer; or
               (h) While under the influence of intoxicants or narcotics; or
               (i) Loading vehicle beyond its rated capacity; or
               (j) Where the speedometer of vehicle has been tampered with or
               disconnected; or
               (k) To carry persons other than in the passenger compartment of vehicle;
               or
               (l) Except Renter or Additional Drivers(s) shown on the reverse side
                   hereof; provided such driver(s) is a qualified licensed driver of at least
                   age 21.

  Id. (emphasis added).
           6. Vehicle is covered by Liability Insurance Policy, copy of which is
              available for inspection by Renter at Maui office of Kihei Rent A Car.
              . . . The insurance coverage referred to in this paragraph 6 does
              not apply;
              (a) . . . .
              (d) While said vehicle is used, driven or operated in violation of
              the provisions of Paragraph 2 herein. . . .

           10. This agreement and the vehicle absolutely cannot be assigned or
               transferred by Renter.

  Id. (emphasis added).

               On or about October 29, 2016, Manibog had not returned the 2011

  Nissan Sentra, License Plate #LBZ805 or reported it stolen to Kihei Rent A Car.

  See ECF No. 26-4 at nos. 6-7. It is undisputed that Kihei Rent a Car did not enter

  into a rental agreement with Joshua Apo for the subject vehicle. Id. at no. 5. It is

  further undisputed that Joshua Apo was not a renter or an authorized driver or

  operator of the 2011 Nissan Sentra, License Plate #LBZ805. Id. at no. 8. In any



                                                  6
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 7 of 17                 PageID #: 318




  event, on October 29, 2016, Joshua Apo was in possession of the rental car that

  was involved in the subject accident leading to the Underlying Lawsuit.

        C.     Praetorian Policy

               Praetorian issued Commercial Lines Policy No. TPA10057-05 to

  Kihei Rent A Car, Inc. dba Kihei Rent A Car for the policy period effective

  October 1, 2016 to October 1, 2017 (“Policy”). See ECF No. 26-2. Pursuant to the

  BUSINESS AUTO COVERAGE FORM –

               SECTION II - LIABILITY COVERAGE
               A. Coverage
                  We will pay all sums an “insured” legally must pay as damages
                  because of “bodily injury” or “property damage” to which this
                  insurance applies, caused by an “accident” and resulting from
                  the ownership, maintenance or use of a covered “auto”.
                  ....

               B. Exclusions
                  This insurance does not apply to any of the following:
                  1. Expected Or Intended Injury
                    “Bodily injury” or “property damage” expected or intended
                    from the standpoint of the “insured”.

  Id. at pp. 37-38.

               The terms of the Policy are subject to a number of other policy change

  endorsements. Pursuant to an AMENDATORY ENDORSEMENT, the Policy

  provided in pertinent part –

               BUSINESS AUTO COVERAGE FORM
                      A.     Description of Covered Auto Designation Symbols in
               SECTION I – COVERED AUTOS is amended to add the following:
               ....
               Symbol        Description of Covered Auto Designation Symbols
               10            Owned “autos” held by you for rental on a short term basis

                                               7
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 8 of 17                   PageID #: 319



                             (less than twelve months) or “autos” used in connection with
                             your business of the short term rental of “autos”
              ....
              SECTION II – LIABILITY COVERAGE
              A. COVERAGE
              1. WHO IS AN INSURED. The following replaces the entire provisions     of
                 SECTION II – LIABILITY COVERAGE, A. COVERAGE, 1. WHO IS AN
                 INSURED.
                 The following are insureds.
                 a. You are an insured for any covered auto.
                 b. . . . .
                 e. An employee but only while acting within the scope of his duties
                    as such;
                 f. The “rentee” subject to all conditions set forth in this endorsement
                    and any other person authorized by the “rental agreement” held by
                    the rentee.

                        SECTION IV - BUSINESS AUTO CONDITIONS

              The following replaces B. “General Conditions” 5. “Other
              Insurance” in the policy conditions:
              a. For any covered auto, the insurance provided by this policy is
                  excess over any other collectible insurance whether primary,
                  excess or contingent.
              b. The insurance provided by this policy for the “rentee” is
                  subject to the terms, conditions, restrictions and limitations
                  contained in the rental agreement, provided however, that our
                  limit of insurance under the “Liability Coverage” cannot be
                  and is not enlarged or expanded beyond the limit therefore as
                  shown on the endorsement attached to this policy.

                                   SECTION V – DEFINITIONS

              In addition to the “DEFINITIONS” A. through P. in the Policy, the
              following DEFINITIONS are included.
              Q. “Rentee” means a holder of a “rental agreement” with you
                  which provides for the holder’s use of an automobile for a
                  period of less than one year.
              R. “Rental Agreement” means the (auto) rental contract between
                  you and the rentee. This agreement states the limit of liability
                  you are providing the rentee. This agreement states that such
                  limit of liability provided for the “rentee” is excess insurance
                  over any other liability insurance coverage available to the
                  “rentee”.




                                               8
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 9 of 17                      PageID #: 320



                 S. “Rental Auto” means an auto you have in your possession for
                    the express purpose of renting to a “rentee” under a rental
                    agreement of less than one year.

  Id. at pp. 12-14.

                 Pursuant to a RENTAL/LEASE AGREEMENT Endorsement, the

  Policy repeated the condition that the insurance provided to any rentee is subject to

  the terms of the rental agreement as follows –

                 The insurance provided for any lessee or rentee under this policy is
                 subject to the terms of the lease or rental agreement, including any
                 limit of liability or conditions, restrictions and limitations
                 contained therein. However we will not pay more than the limit of
                 liability shown on the declarations page.

  Id. at p. 6.

                 Another POLICY CHANGES Endorsement added the following

  exclusion –

                 BUSINESS AUTO COVERAGE FORM
                 The following additional exclusions are added:
                 Under SECTION II - LIABILITY COVERAGE, part B. EXCLUSIONS:
                 15. VIOLATION OF THE RENTAL AGREEMENT
                 Insurance is not provided under this Coverage Form to the “rentee”
                 when a covered “auto” is used in violation of the terms and
                 conditions of the rental agreement under which the “auto” is
                 rented. The operation or use of a covered “auto” by a driver not
                 listed in the rental agreement as an authorized driver is a violation
                 of the terms and conditions of the rental agreement.

  Id. at pp. 17-18.

  II.    PROCEDURAL HISTORY OF THE DECLARATORY JUDGMENT
         LAWSUIT

                 On October 1, 2018, Praetorian filed its Complaint for Declaratory

  Judgment against the Estate and Kihei Rent A Car, Inc. See ECF No. 1. On

                                                  9
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 10 of 17             PageID #:
                                    321



 October 9, 2018, the Complaint with Exhibits 1 and 2, Order Setting Rule 16

 Scheduling Conference, and Summons were personally served on Derek T.

 Kamiya, Esq. on behalf of The Estate of Joshua K. Apo at 500 Ala Moana

 Boulevard, Five Waterfront, Suite 345, Honolulu, Hawai‘i 96813. See ECF No.

 10. Letters of Special Administration appointing Derek T. Kamiya, Esq. as Special

 Administrator for the Apo Estate had previously been filed on March 5, 2018 in a

 formal probate proceeding in the Second Circuit of the State of Hawai‘i. See ECF

 No. 23-3.

              Kihei Rent A Car appeared and filed an Answer in this Declaratory

 Judgment Lawsuit. See ECF No. 12. However, no answer or appearance has been

 made on behalf of the Estate.

              Accordingly, on May 30, 2019, Praetorian filed its Request for Entry

 of Default against the Estate on the basis that the time had expired within which

 the Estate could have answered, moved, defended or responded to Praetorian’s

 Complaint. See ECF No. 23. On May 31, 2019, the Clerk filed the Entry of

 Default as to the Estate, pursuant to Fed. R. Civ. P. 55(a). See ECF No. 24.

              On June 4, 2019, Praetorian filed its Motion for Default Judgment or,

 in the Alternative, for Summary Judgment Against the Estate of Joshua K. Apo.

 See ECF No. 25. On June 13, 2019, Kihei Rent A Car filed a Statement of No

 Position as to Praetorian’s Motion. See ECF No. 29.


                                          10
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 11 of 17           PageID #:
                                    322



              As a result, no opposition has been filed to Praetorian’s Motion for

 Default Judgment or the requested Declaratory Judgment that, under the Policy,

 Praetorian has no duty to defend or indemnify the Estate in the Underlying

 Lawsuit.

 III.   DISCUSSION

              Upon careful consideration of the materials submitted by Praetorian,

 together with the instant Motion, this Court finds that the terms and conditions of

 the subject Praetorian Policy do not afford coverage for the claims alleged against

 the Estate in the Underlying Lawsuit. Accordingly, based on Praetorian’s

 supporting documentation, the Estate’s failure to respond to Praetorian’s

 Complaint, the Entry of Default against the Estate, and the appropriateness of

 default judgment after consideration of the factors set forth in Eitel v. McCool, 782

 F.2d 1470 (9th Cir. 1991), this Court hereby recommends that default judgment

 against the Estate be GRANTED.

        A.    The Estate Is Not Entitled to Coverage Under the Praetorian
              Policy, Where Joshua Apo Was Not an Insured Under the
              Praetorian Policy

              Pursuant to the BUSINESS AUTO COVERAGE FORM, the

 Praetorian Policy provides liability coverage to pay all sums an “insured” legally

 must pay as damages because of “bodily injury” or “property damage” to which

 this insurance applies, caused by an “accident” and resulting from the ownership,


                                          11
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 12 of 17               PageID #:
                                    323



 maintenance or use of a covered “auto”. See ECF No. 26-2 at 37-38. The claims

 in the Underlying Lawsuit arise out of a motor vehicle accident during the policy

 period and resulting damages to the decedent Melissa Egbert for “bodily injury.”

 Based on the definition for the Covered Auto Designations Symbol “10,” the

 subject vehicle which was owned by Kihei Rent A Car and rented for a period of

 less than one year under a written agreement, constitutes a covered “auto” under

 the Policy.

               However, even though the damages alleged in the Underlying Lawsuit

 were caused by a motor vehicle accident involving the use of a covered auto, it is

 undisputed that Joshua Apo does not constitute an “insured” under the Praetorian

 Policy. The Policy defines “insured” as “you” and/or the Named Insured Kihei

 Rent A Car, as well as the “rentee subject to all conditions set forth in this

 endorsement and any other person authorized by the ‘rental agreement’ held by the

 rentee.” See ECF No. 26-2 at 12-14. The Policy further defines “Rentee” as “a

 holder of a ‘rental agreement’ with you [Kihei Rent A Car] which provides for the

 holder’s use of an automobile for a period of less than one year.” Id. Therefore

 the Praetorian Policy is unambiguous that only the Named Insured Kihei Rent A

 Car, or the “rentee” or “holder of a rental agreement” with Kihei Rent A Car

 qualifies as an “insured.”




                                           12
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 13 of 17            PageID #:
                                    324



              Based on these definitions, the Court finds that Joshua Apo does not

 qualify as a “rentee” or “insured,” because he was not the holder of the rental

 agreement and because no additional drivers were listed and/or authorized on the

 Rental Agreement. Further, based on the undisputed fact that Joshua Apo does not

 fall within the express language of an “insured,” the Court finds that the Praetorian

 Policy affords no coverage to Joshua Apo (or the Estate of Joshua Apo) for the

 claims in the Underlying Lawsuit.

       B.     The Estate Also Is Not Entitled to Coverage Under the Praetorian
              Policy Where Liability Coverage Is Excluded for Use In Violation
              of the Rental Agreement

              The Endorsements and exclusions in the Praetorian Policy also

 preclude liability coverage to the Estate. First, the AMENDATORY

 ENDORSEMENT of the Praetorian Policy requires that in order for a rentee to be

 an “insured,” the insurance provided for the “rentee” is “subject to the terms,

 conditions, restrictions and limitations contained in the rental agreement.” See

 ECF No. 26-2 at 12-14. This condition is consistently reinforced in other parts of

 the Policy, such as the RENTAL/LEASE AGREEMENT Endorsement, which

 states that the insurance provided “for any rentee under this policy is subject to the

 terms of the lease or rental agreement, including any limit of liability or conditions,

 restrictions and limitations contained therein.” Id. at 6.




                                           13
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 14 of 17           PageID #:
                                    325



              Second, the POLICY CHANGES Endorsement adds an exclusion

 15, for VIOLATION OF THE RENTAL AGREEMENT, excluding coverage to

 the “rentee” when a covered “auto” is used in violation of the terms and conditions

 of the rental agreement. Id. at 17-18. Violation specifically includes the

 “operation or use of a covered ‘auto’ by a driver not listed in the rental agreement

 as an authorized driver.” Id.

              Third, the undisputed facts establish that the operation and use of the

 subject rental vehicle by Joshua Apo violated the terms, conditions, restrictions and

 limitations of the Rental Agreement on various possible bases. The Rental

 Agreement prohibited the vehicle from being used, operated or driven by any other

 person in any race, speed test or contest and prohibited the vehicle from being used

 for any illegal purpose. See ECF No. 26-3 at Exhibit 1. The Rental Agreement

 prohibited the vehicle from being used by any other person while under the

 influence of intoxicants or narcotics. Id. However, based on the allegations in the

 First Amended Complaint, Joshua Apo was driving the subject vehicle in the

 wrong direction on the highway “at a high rate of speed, far in excess of the posted

 speed limit, while being pursued by multiple MPD vehicles” and in a reckless

 manner while “under the influence of illegal drugs.” See ECF No. 26-5 at ¶¶99-

 100.




                                          14
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 15 of 17              PageID #:
                                    326



               In light of the applicability of this exclusion, the Court thus finds that

 no coverage is afforded to the Estate where all claims in the Underlying Lawsuit

 arise out of use by Joshua Apo of the subject vehicle in violation of the terms and

 conditions of the Rental Agreement.

       C.      Default Judgment Is Appropriate

               This Court finds and recommends that the Praetorian’s Motion be

 granted and that default judgment be entered against the Estate and in favor of

 Praetorian.

               Pursuant to Fed. R. Civ. P. 55(b), default judgment may be entered

 when the court, exercising its discretion, determines that default judgment is

 appropriate in a particular case. The court may consider the following factors

 articulated in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986):

               (1) the possibility of prejudice to the plaintiff,
               (2) the merits of plaintiff's substantive claim;
               (3) the sufficiency of the complaint;
               (4) the sum of money at stake in the action;
               (5) the possibility of a dispute concerning material facts;
               (6) whether the default was due to excusable neglect; and
               (7) the strong policy underlying the Federal Rules of Civil Procedure
                    favoring decisions on the merits.

               Applying the above factors to the present case, the record shows that

 no answer or appearance has been made on behalf of the Estate notwithstanding

 proper service of the Complaint, Entry of Default, and the Motion for Default

 Judgment in this case. First, without default judgment, Praetorian would suffer
                                            15
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 16 of 17             PageID #:
                                    327



 prejudice, since it would be without recourse for a judicial determination on

 whether or not there is coverage under its Policy for the Estate. Second, the merits

 of Praetorian’s substantive claim is supported by the undisputed facts and weighs

 in favor of default judgment. Third, Praetorian’s Complaint for Declaratory

 Judgment sufficiently lays out the substantive basis for the declaratory relief

 sought. Fourth, because Praetorian seeks only declaratory relief, Praetorian is not

 seeking any monetary damages from the Estate or Kihei Rent A Car. Fifth, there is

 little possibility of a dispute concerning material facts, where the allegations in the

 Underlying Lawsuit’s First Amended Complaint are taken as true for purposes of

 this motion. Sixth, several months have passed since Praetorian filed its Complaint

 for Declaratory Judgment, and no attempt has been made on behalf of the Estate to

 appear, plead, or otherwise defend this declaratory judgment lawsuit. As a result,

 there is no evidence that the Estate’s default results from excusable neglect, but

 instead that this factor weighs in favor of default judgment. Finally, any further

 proceedings in this matter would be futile and a waste of resources, such that the

 judicial policy favoring a decision on the merits is not abrogated by the entry of

 default judgment against the Estate in this case.

 IV.   CONCLUSION

              For the foregoing reasons, this Court FINDS and RECOMMENDS

 that Plaintiff Praetorian Insurance Company’s Motion for Default Judgment be


                                           16
Case 1:18-cv-00373-JMS-KJM Document 32 Filed 09/06/19 Page 17 of 17      PageID #:
                                    328



 GRANTED as to Defendant The Estate of Joshua K. Apo, and that the alternate

 relief for summary judgment be DENIED as moot.

             IT IS SO FOUND AND RECOMMENDED.

             DATED:      Honolulu, Hawaii, September 6, 2019.



                                        Kenneth J. Mansfield
                                        United States Magistrate Judge




 Praetorian Insurance Company v. The Estate of Joshua K. Apo and Kihei Rent A
 Car, Inc. dba Kihei Rent A Car, CV 18-00373 JMS-KJM (Declaratory Judgment);
 PROPOSED FINDINGS AND RECOMMENDATION GRANTING PLAINTIFF
 PRAETORIAN INSURANCE COMPANY’S MOTION FOR DEFAULT
 JUDGMENT OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT
 AGAINST DEFENDANT THE ESTATE OF JOSHUA K. APO




                                       17
